Per Curiam.

A contract for the sale of 27,362 pounds of United States choice steers provided that the weight of the goods when packed governed all sales and no allowance would be made for natural shrinkage. When the shipment arrived in New York from Omaha there was found to be a difference of 185 pounds in the actual weight as against the invoice weight. However, since this shortage was due to natural shrinkage and was within the contemplation of a contract which the parties had a right to make, there was no violation of either section 193 of the Agriculture and Markets Law, or section 833-16.0 of the Administrative Code of the City of New York.
The judgment should be reversed, with $30 costs, and judgment directed in favor of the defendant, with costs.
Concur — Hofstadter, J. P., Steuer and Tilzer, JJ.
Judgment reversed, etc.